DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Purcell et al. (United States Patent Application Publication 2008/0192126), hereinafter referenced as Purcell, in view of Vallancourt et al. (United States Patent 5,572,153), hereinafter referenced as Vallancourt.
Regarding claim 1, Purcell discloses a light detecting device comprising: a pixel configured to generate a pixel signal (figure 1 exhibits a pixel 18 as disclosed at paragraph 28); and a comparator (paragraph 29 discloses a comparator) comprising: a first capacitor configured to receive the pixel signal (figure 1 exhibits a first capacitor C2 which receives a pixel signal as disclosed at paragraph 25); a second capacitor configured to receive a reference signal (figure 1 exhibits a second capacitor C1 which receives a ramp signal as disclosed at paragraph 25); a first node coupled to the first capacitor and the second capacitor (figure 1 exhibits a node 24 as disclosed at paragraph 25).  However, Purcell fails to disclose a first transistor having a gate coupled to the first node; and a second transistor disposed between a first line supplied with a first voltage and the first transistor, wherein the first transistor is coupled between the second transistor and a second line supplied with a second voltage different from the first voltage, wherein a polarity of the first transistor is opposite to a polarity of the second transistor, and wherein a gate of the second transistor is configured to receive a bias voltage.
Vallancourt is a similar or analogous system to the claimed invention as evidenced Vallancourt teaches a comparator wherein the motivation of reducing voltage offsets thereby improving comparator accuracy would have prompted a predictable variation of Purcell by applying Vallancourt’s known principal of providing a comparator (figure 4 exhibits comparator 60 as disclosed at column 4 lines 65-66) which includes a first transistor having a gate coupled to the first node (figure 4 exhibits a first node at the gate of transistor 16); and a second transistor disposed between a first line supplied with a first voltage and the first transistor (figure 4 exhibits bias transistor 70 disposed between transistor 16 and ground), wherein the first transistor is coupled between the second transistor and a second line supplied with a second voltage different from the first voltage (figure 4 exhibits wherein transistor 16 is between transistor 70 and Vdd), wherein a polarity of the first transistor is opposite to a polarity of the second transistor (figure 4 exhibits wherein the polarity of the transistors 16 and 70 are opposite as shown by the arrows in each transistor), and wherein a gate of the second transistor is configured to receive a bias voltage (figure 4 exhibits wherein gate of transistor 70 receives a bias voltage as disclosed at column 5 lines 22-23).
In view of the motivations such as reducing voltage offsets thereby improving comparator accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Purcell.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 1), in addition, Vallancourt discloses wherein the bias voltage is different from the first and second voltage (figure 4 exhibits wherein Vdd, Ground and Vbias are all different as discussed with the use of an independent bias voltage source as disclosed at column 5 lines 5-11).
Regarding claim 6, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 1), in addition, Vallancourt discloses wherein a third transistor is serially coupled to the first transistor and the second transistor (figure 4 exhibits transistor 62 which is coupled to the first and second transistors in series).
Regarding claim 7, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 6), in addition, Vallancourt discloses wherein a gate of the third transistor is configured to receive a second via voltage (figure 4 exhibits wherein the gate of transistor 62 is coupled to Vdd which is interpreted as a second via voltage).
Regarding claim 8, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 6), in addition, Vallancourt discloses wherein the comparator comprises the third transistor coupled to a third line supplied with a third voltage (figure 4 exhibits wherein the transistor 62 is coupled to Vdd).
Regarding claim 10, of Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 8), in addition, Vallancourt discloses wherein the third voltage is equal to the first voltage (figure 4 exhibits wherein the transistor 62 is coupled to Vdd).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Purcell in view of Vallancourt and further in view of Tooyama et al. (United States Patent Application Publication 2011/0115959), hereinafter referenced as Tooyama.
Regarding claim 3, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 1), however, Purcell fails to disclose wherein the gate of the second transistor is configured to receive the bias voltage via a switch.
Tooyama is a similar or analogous system to the claimed invention as evidenced Tooyama teaches a comparator wherein the motivation of reducing noise in the comparator would have prompted a predictable variation of Purcell in view of Vallancourt by applying Tooyama’s known principal of providing a capacitor coupled to the gate of the second transistor and the first line (figure 4 which switch 401 which provides VBIAS13 to transistor NT313 of figure 6 as disclosed at paragraph 194).
In view of the motivations such as reducing noise in the comparator one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Purcell in view of Vallancourt.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Purcell in view of Vallancourt and further in view of Tooyama et al. (United States Patent Application Publication 2007/0008206), hereinafter referenced as Tooyama.
Regarding claim 4, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 1), however, Purcell fails to disclose wherein a capacitor is coupled to the gate of the second transistor and the first line.
Tooyama is a similar or analogous system to the claimed invention as evidenced Tooyama teaches a comparator wherein the motivation of stabilizing the current source by filtering the bias signal would have prompted a predictable variation of Purcell in view of Vallancourt by applying Tooyama’s known principal of providing a capacitor coupled to the gate of the second transistor and the first line (figure 5 exhibits capacitor 324 coupled between a gate of transistor 322 and its first line Vss).
In view of the motivations such as stabilizing the current source by filtering the bias signal one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Purcell in view of Vallancourt.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Purcell in view of Vallancourt and further in view of Zhang (United States Patent Application Publication 2015/0172580).
Regarding claim 5, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 1), however, Purcell fails to disclose wherein the first capacitor and the second capacitor are variable.
Zhang is a similar or analogous system to the claimed invention as evidenced Zhang teaches a comparator wherein the motivation of controlling the gain of the input signals would have prompted a predictable variation of Purcell by applying Zhang’s known principal of providing variable input capacitors (figure 2 exhibits wherein the cap).
In view of the motivations such as controlling the gain of the input signals one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Purcell.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (United States Patent Application Publication 2015/0172580) in view of Azami (United States Patent Application Publication 2010/0091167).
Regarding claim 11, Zhang discloses a light detecting device comprising: a pixel configured to generate a pixel signal (figure 1 exhibits pixel grid 102 as disclosed at paragraph 16); and a comparator (figure 1 exhibits comparator 107 as disclosed at paragraph 16) comprising: a first capacitor configured to receive the pixel signal (figure 1 exhibits capacitor 203 as disclosed at paragraph 28); a second capacitor configured to receive a reference signal (figure 3 exhibits capacitor 205 as disclosed at paragraph 28); a first node coupled to the first capacitor and the second capacitor (figure 1 exhibits node 211 as disclosed at paragraph 28); a first amplifier (figure 3 exhibits first amplifier 210 as disclosed at paragraph 27) including: differential transistors including a first transistor having a gate coupled to the first node and a second transistor (figure 3 exhibits differential transistors 312 and 314 as disclosed at paragraph 62); a current mirror circuit (figure 3 exhibits a current mirror formed by transistors 316 and 318 as disclosed at paragraph 62); and a first output node coupled to the second transistor and the current mirror circuit (figure 3 exhibits output node 215 which is coupled to both the current mirror and transistor 314 as disclosed at paragraph 29); and a second amplifier including a nMOS third transistor coupled to the first output node (figure 3 exhibits nMOS transistor 332 coupled to the output node as disclosed at paragraph 64), wherein the reference signal has a ramp waveform that linearly increases (paragraph 20 teaches that the ramp signal linearly increases).  However, Zhang fails to disclose wherein the differential transistors are pMOS transistors.
Zhang teaches an amplifier in which the differential transistors are nMOS transistors (paragraph 58).  Azami (United States Patent Application Publication 2010/0091167) teaches that differential transistors can be either nMOS (figure 4) or pMOS (figure 14 paragraph 105).  Because Azami teaches that a first stage amplifier can be formed with either an nMOS configuration or a pMOS configuration, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of forming a first stage amplifier in a comparator.
Regarding claim 12, Zhang in view of Azami discloses everything as applied above (see claim 11), in addition, the combination discloses wherein a pMOS fourth transistor is coupled to the first output node (paragraph 105 of Azami teaches that the current mirror is formed of pMOS transistors 214 and 215; figure 14 exhibits transistor 214 coupled to output node ND12, this corresponds to transistor 318 and node 215 of Zhang, wherein the substitution taught by Azami would convert transistor 314 from nMOS to pMOS).
Regarding claim 13, Zhang in view of Azami discloses everything as applied above (see claim 12), in addition, Zhang discloses wherein the first output node is coupled between the pMOS fourth transistor and the nMOS third transistor (figure 3 exhibits wherein output node 215 is coupled between transistor 318 and 332).
Regarding claim 14, Zhang in view of Azami discloses everything as applied above (see claim 11), in addition, the combination discloses wherein a pMOS fifth transistor is coupled between the pMOS first transistor and the pMOS second transistor (figure 14 of Azami discloses a pMOS transistor PT217 is coupled between the differential transistors, Zhang similarly discloses a bias transistor 324 coupled between the differential transistors, wherein the substitution taught by Azami would convert transistor 324 from nMOS to pMOS).
Regarding claim 15, Zhang in view of Azami discloses everything as applied above (see claim 12), in addition, Zhang discloses wherein a first switch is coupled to the first node opposite the pMOS first transistor (figure 3 exhibits switch 306 coupled to the input node 211 opposite transistor 312).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to because the prior art fails to teach or suggest wherein the third voltage is equal to the second voltage, in combination with the elements of claims 1, 6 and 8 from which it is dependent.  The closest prior art of record, Purcell in view of Vallancourt discloses a light detecting device with a comparator, however Vallancourt teaches that the third voltage is equal to the first voltage and therefore fails to teach or suggest “wherein the third voltage is equal to the second voltage” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebihara et al. (United States Patent Application Publication 2018/0324378) teaches a comparator for an image sensor.
Tanaka et al. (United States Patent Application Publication 2014/0293104) teaches a comparator for an image sensor.
Ueno (United States Patent Application Publication 2013/0215302) teaches a comparator for an image sensor.
Higuchi et al. (United States Patent Application Publication 2006/0170795) teaches a comparator for an image sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696